J-S09025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALONZO ROBINSON                            :
                                               :
                       Appellant               :   No. 1301 EDA 2020

              Appeal from the PCRA Order Entered June 10, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0215061-1982


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                             FILED: MAY 14, 2021

        Alonzo Robinson appeals, pro se, from the order entered in the

Philadelphia County Court of Common Pleas dismissing, as untimely filed, his

serial petition filed pursuant to the Post Conviction Relief Act (PCRA).1

Appellant seeks relief from the judgment of sentence imposed on December

4, 1984, following his jury conviction of rape and involuntary deviate sexual

intercourse2 involving a 17-year-old victim, and his assault of police officers

attempting to arrest him.        On appeal, Appellant insists he was denied his

constitutional rights when the trial court relied upon false information when

imposing his sentence. We affirm.




____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. §§ 3121, 3123.
J-S09025-21



       The relevant factual and procedural history underlying this appeal were

summarized by this Court in a prior memorandum decision as follows:3

       On January 31, 1978, Appellant raped the victim. When the police
       attempted to arrest Appellant, he resisted and assaulted the
       officers. On January 25, 1983, a jury found Appellant guilty of
       rape and involuntary deviate sexual intercourse. Following a
       separate trial, on January 28, 1983, a jury found Appellant guilty
       of offenses related to the attack on the officers. On December 4,
       1984, the court sentenced Appellant to an aggregate term of
       twenty-seven and one-half (27½) to fifty-five (55) years’
       imprisonment.[4] This Court affirmed the judgment of sentence
       on March 11, 1987, and our Supreme Court denied Appellant’s
       petition for allowance of appeal on September 2, 1987.

             Appellant filed his first pro se petition for collateral relief on
       June 18, 1990. The court appointed counsel, who filed a “no-
       merit” letter on January 23, 1991. On March 6, 1991, the court
       dismissed Appellant’s petition and permitted counsel to withdraw.
       This Court affirmed the order on November 25, 1991, and
       Appellant did not seek further review with our Supreme Court.

             Appellant filed a second pro se PCRA petition on February
       12, 2002. On March 19, 2002, the court denied PCRA relief. This
       Court affirmed the order denying PCRA relief on December 2,

____________________________________________


3 The certified record in this case was reconstructed by the trial court because
the original record was transmitted to federal court and has not yet been
returned. See Notice to Superior Court’s Prothonotary’s Office, 8/27/20.
Thus, the record before us is limited.

4  It appears the cases were originally listed separately. However, our
independent search of Appellant’s criminal history reveals that both cases are
listed under the same trial court docket number. Since at least 2012, this
Court has referred to both cases under the same trial court docket. See
Commonwealth v. Robinson, 1421 EDA 2012 (unpub. memo.) (Pa. Super.
Nov. 7, 2012). Thus, under the particular facts underlying the instant appeal,
we decline to find a violation of Commonwealth v. Walker, 185 A.3d 969,
977 (Pa. 2019) (holding “when a single order resolves issues arising on more
than one lower court docket, separate notices of appeal must be filed”).


                                           -2-
J-S09025-21


      2002, and our Supreme Court denied Appellant’s petition for
      allowance of appeal on March 21, 2003.

            Appellant filed a motion for post-conviction DNA testing on
      November 17, 2003. On April 6, 2005, the court denied relief.
      This Court affirmed the order on June 21, 2006, and Appellant did
      not seek further review with our Supreme Court.

Commonwealth v. Robinson, 1421 EDA 2012 (unpub. memo. at 1-2) (Pa.

Super. Nov. 7, 2012).

      Appellant filed another PCRA petition on February 4, 2010, which the

court denied on May 1, 2012. See Robinson, 1412 EDA 2012 (unpub. memo.

at 2-3). On appeal, this Court affirmed, concluding the petition was untimely

filed. See id. at 5-6.

      On September 4, 2015, Appellant filed the present petition, seeking both

PCRA and habeas corpus relief.      Appellant contends that the presentence

investigation report (PSI) the trial court used to impose his sentence in this

case contained “false and misleading information.” Appellant’s Motion for Post

Conviction   Collateral   Relief/Writ   of    Habeas   Corpus,   9/4/15,   at   2

(unpaginated). He avers that he was first made aware of the “true extent” of

the inaccuracies during a parole board hearing on March 13, 2015, and “finally

received a copy of the sentencing transcripts [in the end of April 2015,] after

being denied access to them for over thirty (30) years.” Id. at 2-3. Appellant

further insists trial counsel provided ineffective assistance “when he failed to

properly prepare for sentencing as well as bring all of the discrepancies to the




                                        -3-
J-S09025-21



Court’s attention and ensure the record in this case is correct.” Id. at 3.

Appellant filed an identical petition on April 21, 2017.5

        On September 18, 2018, the PCRA court issued Appellant Pa.R.Crim.P.

907 notice of its intent to dismiss his petition as untimely filed without first

conducting an evidentiary hearing. See Notice Pursuant to Pennsylvania Rule

of Criminal Procedure 907, 9/18/18. However, rather than file a response or

wait for the PCRA court to enter a dismissal order, Appellant filed a notice of

appeal. On January 31, 2020, a panel of this Court quashed the appeal as

interlocutory. See Commonwealth v. Robinson, 3184 EDA 2018 (unpub.

judgment order) (Pa. Super. Jan. 31, 2020). Thereafter, on June 10, 2020,

the PCRA court entered a final order dismissing Appellant’s PCRA petition. This

timely appeal follows.6

        Appellant presents two issues on appeal:

        1) Was . . . Appellant denied his constitutional rights at
           sentencing when the sentencing court interjected and
           considered false evidence during sentencing?

        2) Did the sentencing court use[ ] a false inaccurate prior record
           score when determining Appellant[’s] sentence?

Appellant’s Brief at VI.

        Our standard of review of an order denying PCRA relief is well-

established.     “[W]e examine whether the PCRA court’s determination ‘is
____________________________________________


5   The second document, however, is missing two pages.

6The PCRA court did not direct Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -4-
J-S09025-21



supported by the record and free of legal error.’”          Commonwealth v.

Mitchell, 141 A.3d 1277, 1283–84 (Pa. 2016) (citations omitted). “The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa.

Super. 2019) (citation omitted). Furthermore, the PCRA court may “decline

to hold a hearing if the petitioner’s claim is patently frivolous and has no

support either in the record or other evidence.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014) (citation omitted).

      Here, the PCRA court found Appellant’s petition was untimely filed, and

Appellant failed to plead or prove any of exceptions to the PCRA’s time bar.

PCRA Ct. Op., 6/10/20, at 1 (unpaginated).      The statutory requirement that

a PCRA petition be filed within one year of the date the judgment of sentence

becomes final is a “jurisdictional deadline” and a PCRA court may not ignore

the untimeliness of a petition to address the merits of the issues raised

therein.   Commonwealth v. Whiteman, 204 A.3d 448, 450 (Pa. Super.

2019), appeal denied, 216 A.3d 1028 (Pa. 2019).         See also 42 Pa.C.S. §

9545(b)(1).

      In the present case, Appellant’s judgment of sentence was final on

November 1, 1987, 60 days after the Pennsylvania Supreme Court denied his

petition for allocatur, and the time for Appellant to seek certiorari before the

United States Supreme Court expired. See Robinson, 1421 EA 2012 (unpub.

memo. at 5) (explaining the United States Supreme Court subsequently

enlarged the time for filing a petition for certiorari to 90 days). Thus, pursuant

                                      -5-
J-S09025-21



to Section 9545(b)(1), his petition had to be filed by November 1, 1988, and

his current petition, filed nearly 27 years later, is facially untimely.

       Nevertheless, an untimely petition may be considered if one of the three

timeliness exceptions applies.        42 Pa.C.S. § 9545(b)(1)(i)-(iii).    A petition

invoking one of the exceptions must be filed “within 60 days of the date the

claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).7

       Preliminarily, we note that Appellant failed to explicitly invoke any of the

timing exceptions in either his PCRA petition or his appellate brief. For that

reason alone, we could conclude he is entitled to no relief. See 42 Pa.C.S.

9545(b)(1) (“Any petition under this subchapter, including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final, unless the petition alleges and the petitioner proves” a

time-for-filing exception) (emphasis added); Commonwealth v. Russell,

209 A.3d 419, 429 (Pa. Super. 2019) (“An issue will be deemed to be waived

where an appellant fails to properly explain or develop it in his brief.”), appeal

denied, 218 A.3d 862 (Pa. 2019); Commonwealth v. Pew, 189 A.3d 486,

488 (Pa. Super. 2018) (“The petitioner bears the burden of pleading and

proving an applicable statutory exception.”).


____________________________________________


7 Section 9545(b)(2) was amended in 2018 to allow a petitioner one year to
invoke a timeliness exception. However, that amendment applies only “to
claims arising on Dec[ember] 24, 2017 or thereafter.” See Section 3 of Act
2018, Oct. 24, P.L. 894, No. 146, effective in 60 days. Thus, in the present
case, Appellant is bound by the 60-day time requirement.


                                           -6-
J-S09025-21



      Nevertheless, the PCRA court determined Appellant “[a]rguably”

attempted to establish the newly discovered facts exception set forth at

Section 9545(b)(1)(ii).   See PCRA Ct. Op. at 1.     In order to obtain relief

pursuant to this exception, a petitioner must demonstrate “the facts upon

which the claim is predicated were unknown to the petitioner and could not

have been ascertained by the exercise of due diligence[.]”      42 Pa.C.S. §

9545(b)(1)(ii). Further, as noted above, Appellant must establish he filed his

petition within 60 days of his discovery of these new facts.

      In determining Appellant was entitled to no relief, the PCRA court

opined:

      [Appellant] claimed that on March 13, 2015[,] he discovered that
      his [PSI] report contained factual inaccuracies. At the outset,
      [Appellant] failed to demonstrate that the purported inaccuracy of
      his PSI report was unknown to him for more than three decades.
      To the contrary, [Appellant] has been aware of its alleged
      inaccuracy since he was sentenced in 1984, if not earlier.
      According to a 1982 letter authored by [Appellant’s] attorney,
      [Appellant] advised him of specific errors within the PSI report.
      Additionally, [Appellant] acknowledged that he vigorously
      contested the PSI report at sentencing. See PCRA petition,
      9/14/15 at 1 (unpaginated). Thus, the purported fact that the PSI
      report utilized at sentencing contained inaccuracies was not
      previously unknown.        Furthermore, even assuming that
      [Appellant] discovered the alleged errors on March 13, 2015, his
      instant petition, filed on September 4, 2015, was clearly filed
      outside the sixty-day window mandated by the former provision
      of 42 [Pa.C.S.] § 9545(b)(2) . . . .

PCRA Ct. Op. at 1 (some record citations omitted).

      We agree.     In his PCRA petition, Appellant focused on purported

“inaccuracies” in his PSI, which he argued were a result of the fact the trial



                                     -7-
J-S09025-21



court did not order a new PSI at the time of sentencing, but instead relied on

a prior PSI from a crime committed “14 years earlier.” See Appellant’s Motion

for Post Conviction Collateral Relief/Writ of Habeas Corpus, 9/4/15, at 1-2.

He claimed that he “was made aware for the first time the true extent of the

false and misleading information contained in the PSI” during a March 13,

2015, parole hearing. Id. at 2. Moreover, he asserted he did not receive his

sentencing transcripts until April of 2015, and was “informed on May 21,

2015[,] that the State Police Criminal History repository ha[d] absolutely no

record of [some] of the alleged crimes” listed in his PSI. Id. at 3.

Nonetheless, even using the May 21, 2015, date as the date Appellant first

learned of the purported new evidence, his September 4, 2015, petition was

filed outside the 60-day window. See 42 Pa.C.S. § 9545(b)(2).

      We note that in his brief before this Court, Appellant focuses on a slightly

different claim — that the PSI indicated a knife was used during the rape,

when in fact no weapon was used at all. See Appellant’s Brief at 1. He asserts

that during his sentencing hearing, the trial court “made reference to the use

of [a] knife, which is materially false.” Id. Appellant also states that defense

counsel “made a timely objection to the judge’s remarks concerning the use

of a knife [but] his objection was overruled.” Id. at 2. Thus, even assuming

the trial court incorrectly stated a knife was used during the rape, Appellant

cannot demonstrate this fact was unknown to him. Indeed, he admits counsel

objected to the court’s statement during the sentencing hearing.         See id.

Thus, no relief is warranted.

                                      -8-
J-S09025-21



      Lastly, we note Appellant insists we can review his claims “in the interest

of justice because of ethical concerns.” Appellant’s Brief at 5. However, there

is   no   equitable   exception   to   the   PCRA   time   requirements.     See

Commonwealth v. Burton, 936 A.2d 521, 527 (Pa. 2007) (“[T]he courts of

Pennsylvania will only entertain a ‘miscarriage of justice’ claim when the initial

timeliness requirement is met.”).       Thus, we agree with the PCRA court’s

determination that Appellant’s petition was untimely filed, and he has failed

to plead and prove any of the time-for-filing exceptions.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/21




                                       -9-